DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 6/30/21 has been entered in full. Claims 93 and 101 are amended. Claims 95, 99, 103, 104, 108 and 110 are canceled. Claims 93, 94, 96-98, 100-102, 105-107, 109, 111 and 112 are pending.
The elections without traverse of (1) atorvastatin as the species of statin, and (2) documented cardiovascular disease as the species of co-morbidity, were previously acknowledged. The elected species read on each of the pending claims.
Claims 93, 94, 96-98, 100-102, 105-107, 109, 111 and 112 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (3/30/21).
All objections and/or rejections of claims 95, 99, 103, 104, 108 and 110 are moot in view of the cancellation of these claims.
The provisional rejection of claims 94, 96-98, 100-102, 105-107, 109, 111 and 112 on the ground of nonstatutory obviousness-type double patenting at pg 5-7 as being unpatentable over claims 1 and 45-76 of copending application 16,662,313, filed 10/24/19, is withdrawn in view of the amendments to the claims that incorporate the limitations of dependent claim 110, now cancelled, which was not included in the rejection because the further limitations of this claim ("without a history of documented cardiovascular disease") are not present in the claims of '313.
The provisional rejection of claims 101, 102, 105-107 and 112 on the ground of nonstatutory obviousness-type double patenting at pg 7-8 as being unpatentable over claims 1 and 45-76 of copending application 14,657,192, filed 3/13/15, is withdrawn in view of the amendments to the claims that incorporate the limitations of dependent claim 103, now cancelled, which was not included in the rejection because the further 

Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 93, 94, 96-98, 100-102, 105-107, 109, 111 and 112 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,544,232, issued 1/28/20, and which includes the same inventors as the instant application. This rejection was set forth previously at pages 2-5 of the 3/30/21 Office Action.

Applicants’ arguments (6/30/21; pg 6) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants traverse the rejection, but without providing any arguments. Applicants further "request that this rejection be held in abeyance until all other conditions for patentability have been met, and the pending claims are otherwise in condition for allowance", at which time "Applicants will consider filing a terminal disclaimer" (pg 6). 
Applicants’ traversal is acknowledged, but the rejection has been maintained for the reasons set forth above. Applicants' request that the rejection be held in abeyance is noted; however, per MPEP 804, “A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers)." In the instant application, Applicants have neither provided a showing that the rejected claims are patentably distinct from the reference claims, nor terminal disclaimer(s) naming the reference patents, and therefore the rejections have been maintained over the amended claims for the reasons set forth above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646